Citation Nr: 0929336	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for toenail fungus 
associated with diabetes mellitus Type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 

FINDING OF FACT

For the entire period on appeal, the Veteran's toenail 
disability has been manifested by subjective complaints of 
toenails crumbling; objective findings included 
onychomycosis, discoloration, and irregularity of toenails, 
bilaterally.  Treatment with intermittent systemic therapy 
has not been shown.


CONCLUSION OF LAW

The criteria for a compensable rating for toenail fungus 
associated with diabetes mellitus Type II have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes (DCs) 7806, 7813 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes (DCs) identify the various disabilities.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § Part 4 (2008).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  

In this case, throughout the rating period on appeal, the 
Veteran has been assigned a noncompensable rating for his 
toenail disability.  He contends that his symptoms are of 
such severity as to warrant an increased rating.

Skin disorders are evaluated under the rating formula for 
disfigurement of head, face or neck, scars, or dermatitis, 
depending upon the predominant disability.  See 38 C.F.R. § 
4.118, DC 7813 (2008).  Here, dermatitis is the predominant 
disability as the claim does not involve the head, face, 
neck, or scars.  In order to be entitled to a compensable 
rating, the evidence must show the following: 

*	at least 5 percent, but less than 20 percent, of the 
entire body; 
*	at least 5 percent, but less than 20 percent, of exposed 
areas affected; or,
*	intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total 
duration of less than 6 weeks during the past 12-month 
period (all at 10 percent). 

As an initial matter, the Veteran underwent two VA 
examinations regarding his diabetes, including toenail 
fungus.  The Board finds that the examinations were adequate 
for evaluation purposes.  Specifically, the examiners 
interviewed the Veteran and conducted physical examinations.  
There is no indication that the VA examiners were not fully 
aware of his past medical history or that they misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA 
examiners' opinions to be of great probative value.

In November 2005, an examination revealed a three discolored 
toenails on the right foot, moth-eaten appearance of the 
right great toe, and the right second toe appeared to be 
clubbed at the distal end.  On the left foot, four toenails 
were discolored and the second toenail had a moth-eaten 
appearance. The examiner noted maceration between the third 
and fourth interdigital space, as well as significant 
onychomycosis.  The examiner further noted that the Veteran 
was able to do all of his activities of daily life, including 
walking at work, although he was unable to do any yard work 
or house work. 

Subsequently, the Veteran underwent another VA examination in 
September 2006, which revealed three affected toenails on the 
right foot and three affected toenails on the left foot.  The 
examiner noted that the first, second and fifth toenails on 
the right foot had onychomycosis and that the nails were 
thickened and irregular.  He also noted that left foot first 
toenail had yellow and black discoloration and that the 
second and fifth toenails on the left foot were thickened 
with irregular appearance.  He also noted that the Veteran's 
gait and posture were normal but that on tandem walking the 
Veteran stumbled.  Further, he observed that the affected 
toenails occupy less than 1 percent of the total body surface 
area.  

In consideration of the above, the Board does not find that a 
compensable evaluation is warranted.  While the Veteran's 
disability currently affects three toenails on each foot, it 
does not cover more than 5 percent of the entire body.  
Additionally, his disability does not cover more than 5 
percent of the affected area (i.e., the foot).  Moreover, the 
evidence does not show the need for intermittent systemic 
therapy.  Therefore, a compensable rating is not warranted at 
this time and the Board finds that the Veteran's toenail 
disability has manifested symptomatology that more nearly 
approximates the criteria for a noncompensable disability 
rating under DC 7806.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected toenail 
disability)-according to the appropriate diagnostic codes.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
toenail disability; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the Veteran's assessment of the severity 
of his disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

In this case, hospitalization has not been shown with regard 
to the Veteran's toenail disability. Further, the evidence 
does not indicate that his disability has resulted in any 
occupational impairment or that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  As noted above, he 
indicated that he had no problems with walking at work.

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. §3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Hence, referral for 
assignment of an extraschedular evaluation is not warranted 
in this case.

In conclusion, the Board finds that the Veteran's symptoms do 
not more nearly approximate the criteria for a compensable 
disability rating.  As the preponderance of evidence is 
against his claim, the appeal is denied.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in April 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in October 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the October 2005 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his toenail fungus worsened in severity, including 
descriptions of his symptoms and other involvement, extension 
and additional disability caused by his service-connected 
toenail fungus.

Additionally, a January 2007 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate skin 
disorders, including toenail fungus. 

Based on the evidence above, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the November 
2005 VA examination, he discussed the signs and symptoms of 
his disability, with particular emphasis on the impact that 
the disability had on his daily life.  

For example, he described that he was unable to do yard work 
or house work.  Further, at the September 2006 VA 
examination, he discussed that he stumbled while walking and 
walked with a cane.  He also submitted various statements in 
support of his claim to VA indicating that his toenail 
disability had worsened.  These statements demonstrate his 
actual knowledge in understanding of the information 
necessary to support his claim for an increased rating.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and associated private treatment records with the file.  
Next, VA examinations pertinent to the issue on appeal were 
obtained in November 2005 and September 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable rating for toenail fungus 
associated with diabetes mellitus Type II is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


